FILED
                                                                        Jan 12 2021, 8:34 am

                                                                             CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                       Theodore E. Rokita
Anderson, Indiana                                         Attorney General of Indiana
                                                          Jodi Kathryn Stein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Deshay Hackner,                                           January 12, 2021
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1577
        v.                                                Appeal from the Tippecanoe
                                                          Superior Court
State of Indiana,                                         The Honorable Randy J. Williams,
Appellee-Plaintiff,                                       Judge
                                                          Trial Court Cause No.
                                                          79D01-1803-MR-1



Robb, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021                            Page 1 of 9
                                Case Summary and Issue
[1]   Following a jury trial, Deshay Hackner was convicted of two counts of murder;

      two counts of robbery, Level 5 felonies; and admitted to possessing a firearm

      and being an habitual offender. The trial court sentenced Hackner to an

      aggregate sentence of 157 years. Hackner now appeals and raises one issue for

      our review: whether the trial court abused its discretion by admitting certain

      evidence. Concluding the trial court did not abuse its discretion, we affirm.



                            Facts and Procedural History
[2]   In October 2017, Hackner, who goes by the name “Wireman,” and his wife,

      Toni Wilson, lived in a house on West Maryland Street in Evansville with

      Wilson’s best friend, Diamond Oldham. Oldham’s boyfriend, William Rice,

      would stay at the house on occasion but also had his own apartment. At the

      time, neither Hackner nor Wilson had jobs or money.


[3]   That month, Oldham saw Rice and Hackner with a black revolver, a silver

      revolver, and a .22 caliber long pistol. Oldham had seen Rice “just playin [sic]

      with [the guns], like showin’ em off.” Transcript, Volume IV at 155. Wilson

      and Oldham also witnessed Hackner with the firearms at a friend’s apartment.

      Several days later, Hackner had the firearms at the West Maryland Street

      house. Around October 26 or 27, Oldham and Hackner traveled to

      Owensboro, Kentucky with a group of people to go to a club. On their way

      back to Evansville, Hackner stopped at gas station and went inside to get a


      Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021     Page 2 of 9
      drink while Oldham stayed in the vehicle. Oldham observed a group of

      approximately fifteen people hanging out and taking videos in the parking lot.

      Dewone Broomfield, Hackner’s friend, was among the group and flashed a “big

      stack” of money. Id. at 173. On October 28, Oldham took a video via

      Snapchat of Hackner playing with the silver and black guns.


[4]   On October 30, Broomfield had eye surgery and was recovering at home in

      Evansville with his girlfriend, Mary Woodruff. Hackner and Rice knew about

      Broomfield’s surgery. The same day, Wilson and Hackner got into a physical

      altercation at their home. Wilson and Oldham left and walked to the gas

      station. Prior to leaving, Wilson and Oldham both observed the three firearms

      inside the house. When they returned from the gas station, Wilson and

      Hackner continued to argue and fight. Hackner left the house with Rice.

      Hackner had the .22 caliber long pistol “[a]round his neck” and handed the

      black revolver to Rice. Tr., Vol. V at 110. Hackner said they were going to his

      mother’s house and the two left.


[5]   Hackner and Rice went to Hackner’s mother’s house, which was approximately

      two blocks from Broomfield and Woodruff’s house. After briefly going inside,

      Hackner and Rice walked to Broomfield and Woodruff’s house to check on

      Broomfield. Woodruff answered the door and let them in. Broomfield was

      lying in a bed in the front room; Woodruff laid down on the bed with him.

      Shortly thereafter, Broomfield was shot three times with a .22 caliber long

      pistol; he suffered one gunshot wound near his left eyebrow and two gunshot

      wounds to the right side of the body. Woodruff was shot twice with a .38 black

      Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021     Page 3 of 9
      revolver, one gunshot to her left temple and another to her cheek. Hackner and

      Rice fled the residence with money and drugs; Rice believed Broomfield and

      Woodruff were both dead.


[6]   Broomfield called 911. When asked who shot him, Broomfield responded,

      “Why man.” Tr., Vol. III at 5. During the 911 call and as officers began to

      arrive, Broomfield identified the individual who shot him as “Deshaw Hacker,”

      “Deshay. D. and William Rice,” and “Deshawn Hackner.” Id. at 7-11.

      Officer Josh Brewer of the Evansville Police Department, who was wearing his

      body camera, entered the home and found Broomfield lying on the floor

      moaning. Woodruff was on the bed unresponsive. At some point, Officer

      Brewer asked Broomfield, “Was it Deshay?” Id. at 11. Broomfield did not

      provide a verbal confirmation but Officer Brewer stated to other officers on the

      scene, “Hey I asked him was it Deshay and [Broomfield] shook his head yes[,]”

      which had not been captured on the body camera footage. Id. Broomfield and

      Woodruff were transported to different hospitals but neither survived their

      injuries.


[7]   After Rice and Hackner fled, Hackner called Wilson and instructed Wilson and

      Oldham to “pack a bag” and stated, “[W]e are going to a hotel.” Tr., Vol. V at

      112-13. Hackner and Rice picked them up in a cab, traveled to a hotel, and

      checked in. Once the four got into the hotel room, Hackner told Wilson and

      Oldham, “[D]on’t put anything in the trashcan, and . . . wipe your bottles off.”

      Tr., Vol. IV at 169. Hackner pulled the .22 caliber pistol and the black revolver

      out of his pants and placed them on the counter near the bathroom. Hackner

      Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021     Page 4 of 9
      also asked Rice to wipe down the guns. Rice wiped down the .22 with a towel

      and placed it under the bed.


[8]   The next morning, Wilson and Oldham went to the courthouse for an unrelated

      proceeding. Hackner purchased a black Celica for $1,000 and a tan Lincoln

      town car for $1,500 to $2,000. Later that afternoon, Wilson and Oldham were

      in the Celica and followed Hackner and Rice, who were in the Lincoln.

      Hackner was driving. Officers located Hackner and attempted to initiate a

      traffic stop; however, he ignored the emergency lights and a pursuit ensued.

      When the Lincoln turned down an alley, “a black object [was] thrown from the

      passenger side window.” Tr., Vol. III at 43. Eventually, Hackner and Rice

      were apprehended. Officers later returned to the alley and located a silver .22

      caliber revolver, a small .22 caliber revolver, and a black .38 caliber revolver.

      Officers also searched the hotel room and recovered Hackner’s .22 caliber long

      pistol.


[9]   The State charged Hackner with two counts of murder; two counts of robbery,

      both Level 5 felonies; a firearm enhancement; and alleged he was an habitual

      offender. A jury trial was held from April 23 to May 3, 2019. At trial, Hackner

      objected to the admission of the evidence that Broomfield nodded his head in

      response to Officer Brewer’s question as to whether it was “Deshay” who shot

      him. The trial court overruled the objection, and the jury watched the body

      camera footage. Officer Brewer testified that he interpreted Broomfield’s

      nodding his head as a “yes” to his question. Id. at 14. Ultimately, the jury

      found Hackner guilty as charged and the trial court sentenced him to an

      Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021        Page 5 of 9
       aggregate sentence of 157 years in the Indiana Department of Correction.

       Hackner now appeals.



                                  Discussion and Decision
                                   I. Admission of Evidence
[10]   Our standard of review in this area is well settled. We review the admission or

       exclusion of evidence for an abuse of discretion. Troutner v. State, 951 N.E.2d

       603, 611 (Ind. Ct. App. 2011), trans. denied. An abuse of discretion occurs when

       a trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before it. Iqbal v. State, 805 N.E.2d 401, 406 (Ind. Ct. App.

       2004).


                                       II. Dying Declaration
[11]   Hackner contends the trial court abused its discretion by admitting evidence

       that Broomfield nodded in response to Officer Brewer’s question about the

       identity of his shooter because it “was all based on an invalid dying

       declaration[,] was irrelevant and highly and unfairly confusing and prejudicial.”

       Brief of Appellant at 16. We disagree.


[12]   Hearsay is a statement that “is not made by the declarant while testifying at the

       trial or hearing; and . . . is offered in evidence to prove the truth of the matter

       asserted.” Ind. Evidence Rule 801(c). A “statement” is an “oral assertion,

       written assertion, or nonverbal conduct if the person intended it as an



       Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021          Page 6 of 9
       assertion.” Evid. R. 801(a). Generally, hearsay is inadmissible unless it falls

       into one of the well-delineated hearsay exceptions. Evid. R. 802.


[13]   A statement made by the declarant, “while believing the declarant’s death to be

       imminent, made about its cause or circumstances” is admissible under the

       dying declaration hearsay exception. Evid. R. 804(b)(2). In order to determine

       if a declarant’s statements were made with the belief that “death was imminent”

       and the declarant had “abandoned all hope of recovery,” the trial court may

       consider the general statements, conduct, manner, symptoms, and condition of

       the declarant, which flow as reasonable and natural results from the extent and

       character of the wound or state of the illness. Wallace v. State, 836 N.E.2d 985,

       991 (Ind. Ct. App. 2005), trans. denied. The admissibility of a “dying

       declaration” is based on the belief that persons making such statements are

       highly unlikely to lie. Bishop v. State, 40 N.E.3d 935, 944 (Ind. Ct. App. 2015),

       trans. denied.


[14]   Hackner does not challenge that Broomfield’s nonverbal act was made with the

       belief that his death was imminent while abandoning all hope of recovery.

       Instead, he claims that “[g]iven the suffering of Broomfield and his agonal

       movements, [we] should find that a nod is too ambiguous to be considered a

       nonverbal dying declaration.” Br. of Appellant at 18. However, we believe the

       interpretation of Broomfield’s alleged nonverbal act, which was not captured on

       Officer Brewer’s body camera, is not a question of admissibility; instead, it

       bears more on Officer Brewer’s credibility, a question solely for the finder of

       fact. See Sandefur v. State, 945 N.E.2d 785, 788 (Ind. Ct. App. 2011) (rejecting

       Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021      Page 7 of 9
       the State’s argument that an officer’s testimony about nonverbal assertive

       conduct was not hearsay because it was his own interpretation of someone’s

       conduct and stating that “the lack of certainty [about what the victim meant to

       say] bears more on the credibility of the testimony than whether it is hearsay”).


[15]   Here, the jury listened to the 911 call during which Broomfield identifies “Why

       man[,]” “Deshaw Hacker,” “Deshay. D. and William Rice,” and “Deshawn

       Hackner” as his shooters. Tr., Vol. III at 5-11. It watched the body camera

       footage and observed the events unfold and listened to Officer Brewer’s

       testimony in court. The extent to which the jury relies on Broomfield’s nod and

       accepts Officer Brewer’s interpretation, and whether or not the evidence

       connects Hackner with the crimes, ultimately goes to the weight the jury may

       assign evidence, not admissibility. See Jones v. State, 472 N.E.2d 1255, 1260

       (Ind. 1985) (“If the evidence only inconclusively connects the defendant with

       the crime, this goes to the weight, not the admissibility of the evidence. . . .

       [T]he weight to be given identification evidence and any determination of

       whether it is satisfactory and trustworthy is a function of the trier of facts.”); see

       also Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007) (stating that it is the jury’s

       role, not ours, to assess witness credibility and weigh the evidence to determine

       if it is sufficient to support a conviction). Therefore, we conclude the trial court

       did not abuse its discretion in admitting this evidence.



                                               Conclusion


       Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021          Page 8 of 9
[16]   The trial court did not abuse its discretion in admitting Broomfield’s statement.

       Accordingly, we affirm.


[17]   Affirmed.


       Bailey, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-1577 | January 12, 2021     Page 9 of 9